    Case 19-06367-dd                        Doc 6    Filed 12/06/19 Entered 12/07/19 00:31:54                                         Desc Imaged
                                                    Certificate of Notice Page 1 of 6
Information to identify the case:
Debtor
                A>E> & J                                                                     EIN:    27−4187101
                Name

United States Bankruptcy Court       District of South Carolina                              Date case filed for chapter:         7      12/3/19

Case number:        19−06367−dd
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can
be required to pay actual and punitive damages and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                       A>E> & J

2. All other names used in the dba Tra−Fx Public Safety Supply, dba Trafx Emergency Lights
   last 8 years
3. Address                                  298 Scotch Range Road
                                            Summerville, SC 29483
4. Debtor's attorney                        Robert A. Pohl                                                    Contact phone 864−361−4827
                                            POHL, P.A.
   Name and address                         PO Box 27290                                                      Email: robert@pohlpa.com
                                            Greenville, SC 29616
5. Bankruptcy trustee                       Kevin Campbell                                                    Contact phone (843) 884−6874
                                            PO Box 684
   Name and address                         Mount Pleasant, SC 29465                                          Email: kcampbell@campbell−law−firm.com
6. Bankruptcy clerk's office                J. Bratton Davis United States                                    Hours open 9:00 am − 5:00 pm
                                            Bankruptcy Courthouse
   Documents in this case may be            1100 Laurel Street
   filed at this address. You may           Columbia, SC 29201−2423                                           Contact phone: 803−765−5436
   inspect all records filed in this case
   at this office or online at                                                                                Date: 12/3/19
   www.pacer.gov.
7. Meeting of creditors                     December 30, 2019 at 02:00 PM                                     Location:
   The debtor's representative must         The meeting may be continued or adjourned to a later date. If     King and Queen Building, 145 King
   attend the meeting to be                 so, the date will be on the court docket.                         Street, Room 225, Charleston, SC 29401
   questioned under oath. Creditors
   may attend, but are not required to                 *** Valid photo identification required ***
   do so.
8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of        If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice to that you may file a proof of claim and stating the deadline.
   do so.
9. Creditors with a foreign                 If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.
10. Miscellaneous Notice                    The Voice Case Information System (VICS) will give status information on cases filed or converted after
                                            11/30/88. Call 1−866−222−8029. Please refer to the Court's web site at www.scb.uscourts.gov for further
                                            information.
                                            Property of the estate may be abandoned by the trustee at the meeting of creditors unless creditors or parties
                                            in interest object to SC LBR 6007−1.
11. Options to Receive                      (1) Anyone can register for the Electronic Bankruptcy Noticing program at bankruptcynotices.uscourts.gov OR
    Notices Served by the                   (2) Debtors can register for DeBN by filing local form 'Debtor's Electronic Noticing Request (DeBN)' with the
                                            Clerk of Court. Both options are FREE and allow the clerk to quickly send you court−issued notices and orders
    Clerk by Email Instead of               by email. See Local Rule 9036−1.
    by U.S. Mail
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 1
       Case 19-06367-dd        Doc 6    Filed 12/06/19 Entered 12/07/19 00:31:54              Desc Imaged
                                       Certificate of Notice Page 2 of 6
                                       United States Bankruptcy Court
                                        District of South Carolina
In re:                                                                                  Case No. 19-06367-dd
A>E> & J                                                                                Chapter 7
           Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0420-2           User: admin                  Page 1 of 5                   Date Rcvd: Dec 04, 2019
                               Form ID: b309c               Total Noticed: 255

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 06, 2019.
db             +A>E> & J,    298 Scotch Range Road,     Summerville, SC 29483-9537
543763851      +144th Marketing Group,     665 Hwy 74 South,    Suite 650,    Peachtree GA 30269-3089
543763852       5.11 Tactical,    62789 Collection Center Drive,     Chicago IL 60693-0627
543763864      +AP Intego,    333 West Commercial Street,     Suite 250,    East Rochester NY 14445-2404
543763854       Alabama Department of Revenue,     851 E 165 Service Road S STE 100,      PO Drawer 160406,
                 Mobile AL 36616-1406
543763857      +Altus GTS Inc.,    2400 Veterans Memorial Blvd., Ste 300,      Kenner LA 70062-8725
543763858      +American Aluminum Accessories, INC.,      3882 S. Byron Butler Pkwy.,     Perry FL 32348-6448
543763860      +American Lock & Safe,     4541 S. Rhett Ave,    North Charleston SC 29405-5251
543763861      +Amwear Group Inc.,    250 N. Benjamin Drive,     Corona CA 92879-6508
543763862      +Anchor Uniform,    451 Quarry St,    Fall River MA 02723-1007
543763863      +Anthony D. Hoefer,    207 North Washington Street,      Sumter SC 29150-4204
543763865      +Arrow Industrial Supply,     660 KINTNER PARKWAY,    SUNBURY OH 43074-8038
543763866      +Assembled Products Corporation,     115 East Linden Street,     Rogers AR 72756-6035
543763867      +Atlantco,    PO Box 746267,    Atlanta GA 30374-6267
543763868      +Automated Weapon Security,     14440 Harrisson Parkway,     Fishers IN 46038-5249
543763872      +BCS Wholesale,    PO Box 6518,    Abilene TX 79608-6518
543763876      +BK Technologies, Inc.,     7100 Technology Drive,    Melbourne FL 32904-1525
543763869      +Bayco Products,    640 S. Sanden Blvd.,     Wylie TX 75098-4922
543763870      +Baylinson, Kudysh, Greenberg & Helt, LLC,      303 S. Main Street, Lower Level,
                 Mount Airy MD 21771-5396
543763871      +Bayly Hats,    PO Box 2796,    Thomasville GA 31799-2796
543763873     #+Bear-Aid,    PO Box 27086,    Tempe AZ 85285-7086
543763874       Berkeley Electric Cooperative,     PO Box 1549,    Goose Creek SC 29445-1549
543763878       Blauer Manufacturing,     PO Box 845002,    Boston MA 02284-5002
543763879      +Blue Generation,    34-01 38th Avenue,     Long Island City NY 11101-2227
543763880       Blue Sea,    28265 Network Place,    Chicago IL 60673-1282
543763881      +Boston Leather,    PO Box 1213,    Sterling IL 61081-8213
543763882      +Brakes 4 Less,    7375 Northwoods Blvd,     N. Charleston SC 29406-4024
543763884       Business License Division,     PO Box 11407,    Birmingham AL 35246-1530
543763891      +CB Distributing,    3075 Kathryn Ave NE,     Albany OR 97321-6591
543763899     ++CHARLESTON WATER SYSTEM,     PO BOX B,    CHARLESTON SC 29402-0017
               (address filed with court: Charleston Water System,        PO Box 568,    Charleston SC 29402-0568)
543763901       CNA Insurance,    PO Box 790094,    ST Louis MO 63179-0094
543763909       CST Co.,    PO Box 33127,    Louisville KY 40232-3127
543763885      +Campbell-Brown, Inc.,     PO Box 26685,    Charlotte NC 28221-6685
543763888      +Carolina Emblem Co. Inc.,     PO Box 100,    Campobello SC 29322-0100
543763889      +Carolina Emergency Lighting and Equipmen,      115 Carpet Rd,    Statesville NC 28625-9444
543763890      +Carpet Baggers,    3196 Marginal Road,     Charleston SC 29414-5138
543763892       Cenlar,    Payment Processing Center,     PO Box 11733,    Newark NJ 07101-4733
543763894      +Chadwick John Watson,     855 Hunt Club Run,    Charleston SC 29414-9112
543763896      +Charleston County Auditor,     PO Box 614,    Charleston SC 29402-0614
543763897       Charleston County Revenue Collection,      4045 Bridgeview Drive,     North Charleston SC 29405-7464
543763898      +Charleston County Treasurer,     PO Box 100231,    PO Box 3065,    Columbia SC 29230-3065
543763900       City of Mobile,    Revenue Department,     Mobile AL 36652-3065
543763902      +Coastal Corrugated,    5101 Coosaw Creek Blvd.,     Charleston SC 29420-7447
543763903       Coban Technologies,    11375 West Sam Houston Parkway South,      Suite #800,    Houston TX 77031
543763907      +Communications International,     4450 US HWY 1,    Vero Beach FL 32967-1561
543763908     #+Cross Country Campers,     5036 Rivers Ave,    North Charleston SC 29406-6304
543763910      +Custom Bookkeeping,    434 West Coleman Blvd,     Mt. Pleasant SC 29464-3437
543763911      +CyndrTec,    1311 Warrick Lane,    Mount Pleasant SC 29464-4539
543763916      +DHEC,    Bureau of Financial Mgt,    2600 Bull Street,     Columbia SC 29201-1708
543763919      +DJ Fields Inc.,    434 West Coleman Blvd,     Mount Pleasant SC 29464-3437
543763913       DelCity,    23287 Network Place,    Chicago IL 60673-1232
543763915      +Department of Labor,     649 Monroe Street,    Montgomery AL 36131-0099
543763917       Digital Ally,    PO Box 413183,    Kansas City MO 64141-3183
543763918      +Disley Bryan,    2341 Carrington Dr.,     Mobile AL 36695-3608
543763920       Dominion Energy,    PO Box 100255,     Columbia SC 29202-3255
543763921      +Duffy & Young LLC,    96 Broad St,     Charleston SC 29401-2201
543763922      +Dutyman Inc.,    PO Box 39,    Maxwell TX 78656-0039
543763923      +E/M Wave,    PO Box 2182,    Fairfax VA 22031-0182
543763927       EF Johnson,    PO Box 842586,    Dallas TX 75284-2586
543763930      +ELC Industries,    56 Bethpage Dr,     Hicksville NY 11801-1502
543763931      +EM Wave,    6111 Carey Drive,    Unit 1,    Valley View OH 44125-4274
543763933      +EXTENDOBED,    4242 S. Eagleson Rd. Suite 102,     Boise ID 83705-4985
543763924       Eagle Engraving,    PO Box 541,    St. Charles IL 60174-0541
543763925      +Ecco Group / Nova,    Bank of America,     15302 Collections Center Drive,     Chicago IL 60693-0153
543763926       Edwards Garments,    Department 771263,     PO Box 77000,    Detroit MI 48277-1263
543763928      +Eiseman-Ludmar Co. Inc,     56 Bethpaige Drive,    Hicksville NY 11801-1502
543763932       Employers Preferred Ins. Co,     PO Box 53089,    Phoenix AZ 85072-3089
543763934      +Fat Jacks BBQ,    308 Ivanhoe Drive,     Walterboro SC 29488-3717
543763935      +Fechheimer Brothers,     PO Box 202518,    Dallas TX 75320-2518
543763938       FedEx,    PO Box 223125,    Pittsburgh PA 15251-2125
543763937       FedEx,    PO Box 371461,    Pittsburgh PA 15250-7461
543763936       Federal Signal,    75 Remittance Drive,     Suite 3257,    Chicago IL 60675-3257
       Case 19-06367-dd        Doc 6    Filed 12/06/19 Entered 12/07/19 00:31:54              Desc Imaged
                                       Certificate of Notice Page 3 of 6


District/off: 0420-2          User: admin                   Page 2 of 5                   Date Rcvd: Dec 04, 2019
                              Form ID: b309c                Total Noticed: 255


543763939      +Feniex Industries, Inc.,     6320 E. Stassney Lane, Bldg. 1,     Austin TX 78744-3134
543763940      +Fire Hooks Unlimited,     1827 Old Mill Road,     Wall Township NJ 07719-3613
543763941      +Fire Research Corporation,     26 Southern Blvd.,     Nesconset NY 11767-1062
543763942      +Fire Store Online,     104 Independence Way,     Coatesville PA 19320-1653
543763943      +First Class Emergency Vehicle,      4009 Waterton CT,    Monroe NC 28110-9798
543763944      +First Class Uniforms,     9400 Lurline Ave Unit F,     Chatsworth CA 91311-6034
543763945      +First Watch,    1141 Ringwood Court,     Suite 130,    San Jose CA 95131-1756
543763946      +Flagship Merchant Services,     PO Box 3429,     Thousand Oaks CA 91359-0429
543763947      +Freedom Communications Technologies,      2002 Synergy Drive, Suite 200,     Kilgore TX 75662-7799
543763948      +Fuel Express,    PO Box 896,    Mount Pleasant SC 29465-0896
543763949       FuelMan,    PO Box 105080,    Atlanta GA 30348-5080
543763955      +GH Armor Systems,     PO Box 280,    Dover TN 37058-0280
543763950       Galls,    PO Box 71628,    Chicago IL 60694-1628
543763951      +Game Sportswear,    1401 Front Street,     Yorktown Heights NY 10598-4646
543763952     #+Georgia DeLoach,    192 Winnie Trail,     Varnville SC 29944-7276
543763953       Gerard Baldwin,    225 Garden Grove Drive,      Summerville SC 29485-9032
543763954      +Gerber Outerwear,     13388 SR 23,    Suite 100,    Grainger IN 46530-8621
543763956      +GloveCrafters,    6099 Heber Springs Rd. W.,      Quitman, AR 72131 AR 72131-8201
543763958       Harris PSPC,    PO Box 419436,     Boston MA 02241-9436
543763959       Heros Pride,    PO Box 10033,     Van Nuys CA 91410-0033
543763960       Hook-Fast Specialties, INC,     63 Seymour St,     Providence RI 02905-4716
543763961      +Hope Uniform,    201 Roseto Ave,     Roseto PA 18013-1407
543763962      +Hotprintz Heat Products,     6361 Sunfish Lake Ct NW,     Ramsey MN 55303-4116
543763964      +Hytera USA,    3315 Commerce PKWY,     Miramar FL 33025-3954
543763965      +ICOM,    12421 Willows Road NE,     Kirkland WA 98034-8736
543763966      +Ink Farm,    2724 Green Pond Hwy,     Walterboro SC 29488-7505
543763968      +Ironclad,    5855 Obispo Ave.,     Long Beach CA 90805-3715
543763969      +Ironwear,    2020 Seabird Way,     Riviera Beach FL 33404-5009
543763970       Jerry’s Marine,    100 SE 16th Street,     Ft. Lauderdale FL 33315
543763971     #+Johnson Signs,    5647 Rivers Avenue,     N. Charleston SC 29406-6022
543763973      +K2 Coolers,    2802 Myers Road,     New Iberia LA 70560-0192
543763974       Kenwood,    Land Mobile Radio Products,     PO Box 743386,    Atlanta GA 30374-3386
543763975       Kimball Midwest,    Dept. L-2780,     Columbus OH 43260-2780
543763976      +Kirby Properties, LLC.,     7060 Airport Blvd.,     Mobile AL 36608-3713
543763977       Kroll International,     PO Box 58,    Troy MI 48099-0058
543763978      +Leatherhead Tools,     340 Blackhawk Park Ave.,     Rockford IL 61104-5133
543763979      +Liberty Fire Protection, Inc.,      7214 Peppermill Pkwy,    North Charleston SC 29418-7403
543763980      +Liberty Uniform,    710 John Dodd Road,     Spartanburg SC 29303-6347
543763984      +LowCountryNative,     Bryan Florie,    1102 Belvedere Dr,    Hanahan SC 29410-2204
543763986      +Lynn’s Imports,    1230 Red Bank Road,     Unit 14,    Goose Creek SC 29445-4555
543763993      +MELCO,    1575 W. 124th Avenue,     Westminster CO 80234-1702
543764000      +MN8-FoxFire,    500 Wyoming Ave,     2nd Floor,    Cincinnati OH 45215-4422
543764002      +MR. SIGN,    207 East 5th North St,     Summerville SC 29483-6823
543763987      +Magnetic Mic,    PO BOX 32935,     Knoxville TN 37930-2935
543763988      +Magnum Boots,    4801 Stoddard Road,     Modesto CA 95356-9318
543763990      +Marabu US Properties LP,     960 Morrison Drive, Suite 400,     Charleston SC 29403-4232
543763989      +Marabu US Properties LP,     c/o Lee & Associates Charleston,     960 Morrison Drive,    Suite 400,
                 Charleston SC 29403-4232
543763991       Master Sheet Metal,     1011 Bankton Circle,     Hanahan SC 29410-2926
543763992      +Mcneil and Company,     PO Box 292,    Canajoharie NY 13317-0292
543763994      +Metal Art,    135 Seaboard Road,     Andrews SC 29510-5603
543763995      +Metra Electric,    PO Box 864858,     Orlando FL 32886-4858
543763996      +Meyer Distributing,     560 E. 25th Street,     Jasper IN 47546-8117
543763997      +MidTerm, Inc.,    2642 E. Church Ave.,     Fresno CA 93706-4510
543763998      +Midway Cap Co.,    4513 W. Armitage Ave.,     Chicago IL 60639-3403
543763999      +Minerva Bunker Gear Clean,     3839 Corporation Circle,     Charlotte NC 28216-3418
543764001      +Mobile County License Commission,      PO Box 161009,    Mobile AL 36616-2009
543764003      +National 2 Way,    1000 W McNab Rd,     Suite 114,    Ft. Lauderdale FL 33069-4719
543764004      +National Pen,    P.O. Box 847203,     Dallas TX 75284-7203
543764005      +National Registry of Emergency Medical,      po box 29233,    Columbus Ohio 432029 OH 43229-0233
543764006     #+Neese Industries, Inc.,     PO Box 1059,    Gonzales LA 70707-1059
543764007      +Nick Matranga, License Commissioner,      Nick Matranga, License Commissioner,     PO Drawer 161009,
                 Mobile AL 36616-2009
543764008       Occunomix,    3447 Solutions Center,     Chicago IL 60677-3004
543764009       Original SWAT,    PO Box 140009,     Arecibo PR 00614-0009
543764010      +P25 Solution,    4307 Countryside Drive,     Allen TX 75002-5919
543764011      +Pacific Quest International,      1141 Ringwood Court,    San Jose CA 95131-1756
543764012      +Pacific Quest International,      1141 Ringwood Ct. Ste. 130,    San Jose CA 95131-1756
543764013      +Palmetto Awards,    1954 Ashley River Rd. Ste. G,      Charleston SC 29407-4904
543764014      +Performance Custom Cabinets,      3573 Archers Ridge,    Powhatan VA 23139-4233
543764016      +Phenix Technology,     12391 Sampson Street #H,     Riverside CA 92503-4816
543764017      +Portside Automotive,     454 Shipping Lane,     Mt. Pleasant SC 29464-8401
543764018      +Portwest,    1272 Omega Parkway,     Shepherdsville KY 40165-8502
543764019      +Poseidon,    PO Box 570,    Prosperity SC 29127-0570
543764020      +Power Products,    2170 Brandon Trail,     Alpharetta GA 30004-8457
543764021      +Pro-Tint,    PO Box 41516,    Charleston SC 29423-1516
543764022      +ProPac,    2390 Air Park Road,     North Charleston SC 29406-6159
543764023      +Propper International Sales, Inc.,      PO Box 952395,    Saint Louis MO 63195-2395
543764030      +RF Services,    442 Cadillac Pkwy,     Dallas GA 30157-8296
543764033      +RMS,    PO Box 19646,    Minneapolis MN 55419-0646
       Case 19-06367-dd        Doc 6    Filed 12/06/19 Entered 12/07/19 00:31:54              Desc Imaged
                                       Certificate of Notice Page 4 of 6


District/off: 0420-2          User: admin                  Page 3 of 5                    Date Rcvd: Dec 04, 2019
                              Form ID: b309c               Total Noticed: 255


543764037      +ROK Brothers, Inc.,    Dwight Motley Motley,     PO Box 381,    Millersville MD 21108-0381
543764024      +Ram-Mount Inc.,    National Products, Inc.,     8410 Dallas Ave. S.,    Seattle WA 98108-4423
543764025       Rauch-Milliken International, Inc.,     PO Box 8390,     Metairie LA 70011-8390
543764027      +Red Thread Financial Group,     PO Box 125,    Gary SD 57237-0125
543764028      +Remount Airport Associates,     c/o Lee & Associates,     960 Morrison Drive,    Suite 400,
                 Charleston SC 29403-4232
543764029      +Responder Gear,    2401 49th Ave. N,    Minneapolis MN 55430-3703
543764031      +Rick Hendricks Pest Management,     104 Berkeley Square Lane,     Goose Creek SC 29445-2958
543764032      +Riser, McLaurin & Gibbons, LLP,     PO Box 60250,    North Charleston SC 29419-0250
543764034      +Rock Communications,    377 Rubin Center Drive,     Suite 121,    Fort Mill SC 29708-7283
543764035       Rocky Brands,    PO Box 644744,    Pittsburgh PA 15264-4744
543764036      +Rok Brothers Inc.,    PO Box 381,    Millersville MD 21108-0381
543764039      +Rothco, Inc.,    3015 Veterans Memorial Hwy,     Ronkonkoma NY 11779-7612
543764042     ++SANMAR CORP,    22833 SE BLACK NUGGET RD,     STE 130,    ISSAQUAH WA 98029-3621
               (address filed with court: Sanmar,      PO Box 643693,     Cincinnati OH 45264-3693)
543764046       SC Dept of Revenue Attn Withholding Dept,      WITHHOLDING,    COLUMBIA SC 29214-0004
543764047      +SC State Firefighters Association,     PO Box 211725,     Columbia SC 29221-6725
543764050       SCE&G 108,    PO Box 100255,    Columbia SC 29202-3255
543764051       SCE&G 109,    PO BOX 100255,    Columbia SC 29202-3255
543764069      +SYNNEX Corporation,    39 Pelham Ridge Drive,     Greenville SC 29615-5939
543764040       Safety Vision,    6100 West Sam Houston Pkwy North,      Houston TX 77041-5113
543764041      +Samuel Broome,    33-00 47th Ave,    Long Island City NY 11101-2432
543764043      +Santee Automotive,    2601 Paxville Hwy,     Manning SC 29102-6445
543764048      +Scansource,    P.O. Box 730987,    Dallas TX 75373-0987
543764054      +Secom Wireless,    3550 Engineering Dr.,     Suite 225,    Norcross GA 30092-2871
543764055      +Sharp Communications,    3403 Governors Drive,     Huntsville AL 35805-3678
543764056      +Smith & Warren T272,    127 Oakley Ave.,     White Plains NY 10601-3937
543764057       Snap On,    21755 Network Place,    Chicago IL 60673-1217
543764059      +South Carolina Secretary of State,     Secretary of State,     1205 Pendleton St. Suite 525,
                 Suite 525,    Columbia SC 29201-3745
543764060      +Southeastern Shirt Corp.,     101 Oakwood Drive,    Mount Pleasant TN 38474-2149
543764062       Spiewak Uniforms,    PO Box 100895,    Atlanta GA 30384-4174
543764063      +Stahl’s Transfer Express,     7650 Tyler Blvd,    Mentor OH 44060-4853
543764065      +Stars & Stripes Storage,     1206 Red Bank Road,    Goose Creek SC 29445-6510
543764066      +Stephens Fire Equipment,     1000 East Union Street,     Morganton NC 28655-2843
543764067      +Stevens Fire Equipment,     1000 East Union St,    Morganton NC 28655-2843
543764068      +Survival Armor,    12621 Coporate Lakes Dr. Unit 8,      Fort Myers FL 33913-7936
543764070       Synter Resource Group, LLC,     PO Box 63247,    North Charleston SC 29419-3247
543764071      +Tag Gas Works,    2065 Marshflower Ln.,     Charleston SC 29414-6435
543764072      +Tait Communications,    Dept 2408,    PO Box 122408,     Dallas TX 75312-2408
543764073      +Taylor Foley, LLC.,    171 Church St. Ste. 330,     Charleston SC 29401-3140
543764074      +Terminix,    PO Box 30457,    Charleston SC 29417-0457
543764075      +Tessco,    375 W. Padonia Rd.,    Lutherville Timonium MD 21093-2129
543764076      +The Bank of South Carolina,     PO Box 538,    Charleston SC 29402-0538
543764077      +The Law Enforcement Press,     PO Box 72643,    Marietta GA 30007-2643
543764078      +Therrell Williams,    2630 Rifle Range Rd.,     Mt. Pleasant SC 29466-8819
543764079      +Tidewater Interiors,    4191 Dorchester Road,     N. Charleston SC 29405-7489
543764080      +Tomar Electronics,    2100 West Obispo Ave,     Gilbert AZ 85233-3401
543764081      +Trafx,    2460 Remount Road, #109,    North Charleston SC 29406-6172
543764082      +Trash Gurl,    1244 B Redbank Rd,    Goose Creek SC 29445-4582
543764083      +Trash Gurl,    1244B Redbank Road,    Goose Creek SC 29445-4582
543764085      +Tremco Police Products,     34 Sullivan Road,    Building 17,    North Billerica MA 01862-1275
543764086      +Tri-Mountain,    4889 4th Street,    Irwindale CA 91706-2194
543764087      +Troy Products,    1024 South Vail Ave.,     Montebello CA 90640-6020
543764088       Truck Vault,    PO Box 734,    Sedro-Woolley WA 98284-0734
543764096       UPS Freight,    PO Box 650690,    Dallas TX 75265-0690
543764089      +Uline Shipping,    705 Braselton Industrial Blvd.,      Braselton GA 30517-3310
543764091      +Unication USA,    1901 E. Lamar Blvd.,    Arlington TX 76006-7307
543764092      +United Commercial Collections,     4455 Genesee Street,     Buffalo NY 14225-1955
543764093       United Parcel Service - UPS,     PO Box 650690,    Dallas TX 75265-0690
543764095      +Unity Spotlights,    1260 North Clybourn Ave,     Chicago IL 60610-2093
543764097       V.H. Blackinton & Co., Inc.,     PO Box 1300,    Attleboro Falls MA 02763-0300
543764102      +VF Imagewear, Inc,    PO Box 640396,    Pittsburgh, PA 15264 PA 15264-0396
543764099      +Velocity Systems,    45064 Underwood Lane,     Unit B,    Sterling VA 20166-2304
543764100      +Veridian,    3710 West Milwaukee St.,    Spencer, IA 51301 IA 51301-2529
543764101      +Versare Portable Products,     3236 California St. NE,     Minneapolis MN 55418-1846
543764103      +Viking Life Saving Equipment,     Attn: Accounting,     11255 N.W. 106 Street,    Suite 1,
                 Miami FL 33178-1258
543764104      +Vincent Baldwin,    298 Scotch Range Road,     Summerville SC 29483-9537
543764106      +Viviox,    250 Greenwich Street,    New York NY 10007-2140
543764107      +Warren Fastenings South Inc.,     PO Box 62885,    North Charleston SC 29419-2885
543764109      +Waste Services,    PO Box 71574,    North Charleston SC 29415-1574
543764110      +Watchlight Corporation,     111 S. Marshall Avenue,     El Cajaon CA 92020-4200
543764111       Weinbrenner Shoe Company,     Dept. No. 00867,    Milwaukee WI 53259-0867
543764112      +West Chatham Warning Devices,     2208 Gamble Road,     Savannah GA 31405-2833
543764113      +West Marine,    Attn: Accounts Receivable,     PO Box 50060,    Watsonville CA 95077-5060
543764114      +Westin Public Safety Division,     320 W Covina Blvd,     San Dimas CA 91773-2907
543764116       Williamson Dickie Co,    PO Box 915156,     Dallas TX 75391-5156
543764118       Workrite Uniforms,    PO Box 730980,    Dallas TX 75373-0980
       Case 19-06367-dd         Doc 6    Filed 12/06/19 Entered 12/07/19 00:31:54             Desc Imaged
                                        Certificate of Notice Page 5 of 6


District/off: 0420-2            User: admin                  Page 4 of 5                  Date Rcvd: Dec 04, 2019
                                Form ID: b309c               Total Noticed: 255


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: robert@pohlpa.com Dec 04 2019 23:04:01       Robert A. Pohl,      POHL, P.A.,
                 PO Box 27290,   Greenville, SC 29616
tr             +EDI: QKCAMPBELL.COM Dec 05 2019 03:58:00       Kevin Campbell,     PO Box 684,
                 Mount Pleasant, SC 29465-0684
ust            +E-mail/Text: ustpregion04.co.ecf@usdoj.gov Dec 04 2019 23:04:20         US Trustee’s Office,
                 Strom Thurmond Federal Building,    1835 Assembly St.,     Suite 953,    Columbia, SC 29201-2448
543763853       EDI: ALDEPREV.COM Dec 05 2019 03:58:00       Alabama Department of Revenue,
                 Witholding Tax Returns,    PO Box 327483,    Montgomery AL 36132-7483
543763855      +E-mail/Text: amsbankruptcy@amscollections.com Dec 04 2019 23:04:12
                 Allen, Maxwell, & Silver, Inc.,    PO Box 540,    Fair Lawn NJ 07410-0540
543763856       EDI: URSI.COM Dec 05 2019 03:58:00      Alltran Financial, LP,      PO Box 722929,
                 Houston TX 77272-2929
543763859       EDI: AMEREXPR.COM Dec 05 2019 03:58:00       American Express,     PO Box 650448,
                 Dallas TX 75265-0448
543763875       E-mail/Text: rmckay@biehlcollects.com Dec 04 2019 23:04:46         Biehl & Biehl, Inc.,
                 PO Box 87410,   Carol Stream IL 60188-7410
543763877      +E-mail/Text: crich@bdboots.com Dec 04 2019 23:04:50       Black Diamond,
                 400 TradeCenter, Suite 2990,    Woburn MA 01801-7459
543763886       EDI: CAPITALONE.COM Dec 05 2019 03:58:00       Capital One,    PO Box 71083,
                 Charlotte NC 28272-1083
543763904      +E-mail/Text: fnrobinson@coloniallife.com Dec 04 2019 23:04:08         Colonial Life,    PO Box 1365,
                 Columbia SC 29202-1365
543763905       EDI: COMCASTCBLCENT Dec 05 2019 03:58:00       Comcast,   PO Box 71211,      Charlotte NC 28272-1211
543763906       EDI: COMCASTCBLCENT Dec 05 2019 03:58:00       Comcast Cable,    PO Box 530098,
                 Atlanta GA 30353-0098
543763914       E-mail/PDF: DellBKNotifications@resurgent.com Dec 04 2019 23:10:24
                 Dell Financial Services, LLC,    PO Box 81577,    Austin TX 78708-1577
543764084       E-mail/Text: bankruptcy@dss.virginia.gov Dec 04 2019 23:04:20         Treasurer of Virginia,
                 Division of Child Support Enforcement,    PO Box 570,    Richmond VA 23218
543763929       E-mail/Text: mlurio@luriolaw.com Dec 04 2019 23:04:49        Elbeco Incorporated,     PO Box 13099,
                 Reading PA 19612-3099
543763963      +E-mail/Text: HWIBankruptcy@hunterwarfield.com Dec 04 2019 23:04:23         Hunter Warfield,
                 4620 Woodland Corporate Blvd,    Tampa FL 33614-2415
543763967       EDI: IRS.COM Dec 05 2019 03:58:00      Internal Revenue Service,      Cincinnati OH 45999-0039
543763985       EDI: RMSC.COM Dec 05 2019 03:58:00      Lowes Home Improvement,      PO BOX 530914,
                 Atlanta GA 30353-0914
543764026       E-mail/Text: mhill@receivablemanagement.net Dec 04 2019 23:04:18
                 Receivable Management, Inc.,    PO Box 128,    Arlington TX 76004-0128
543764044      +E-mail/Text: tmcleod@dew.sc.gov Dec 04 2019 23:04:26
                 SC Department of Employment and Workforc,     Dept. of Employment & Workforce,      PO Box 995,
                 Columbia SC 29202-0995
543764045       E-mail/Text: bankruptcy@sctax.org Dec 04 2019 23:04:36        SC Department of Revenue,
                 PO Box 2535,   Columbia SC 29202-2535
543764049      +E-mail/Text: tmcleod@dew.sc.gov Dec 04 2019 23:04:26        SCDEW,
                 Dept. of Employment & Workforce,    PO Box 995,    Columbia SC 29202-0995
543764052      +E-mail/Text: tmcleod@dew.sc.gov Dec 04 2019 23:04:26        SCESC,    PO Box 7103,
                 Columbia SC 29202-7103
543764053      +E-mail/Text: lpbankruptcy@scfederal.org Dec 04 2019 23:04:39         SCFCU.,    PO Box 190012,
                 North Charleston SC 29419-9012
543764058       E-mail/Text: lpbankruptcy@scfederal.org Dec 04 2019 23:04:39
                 South Carolina Federal Credit Union,    PO Box 2711,    Omaha NE 68103-2711
543764090       E-mail/Text: ktroast@underarmour.com Dec 04 2019 23:04:08        Under Armour,     PO Box 791022,
                 Baltimore MD 21279-1022
543764119       E-mail/Text: wow.bankruptcy@wowinc.com Dec 04 2019 23:04:54         WOW! Business,    PO Box 4350,
                 Carol Stream IL 60197-4350
543764117       E-mail/Text: kim.pett@wwwinc.com Dec 04 2019 23:04:17        Wolverine Worldwide Inc.,
                 25759 Network Place,    Chicago IL 60673-1257
543764120       E-mail/Text: bankruptcy@wrightexpress.com Dec 04 2019 23:04:21
                 Wright Express Fleet Services,    PO Box 6293,    Carol Stream IL 60197-6293
                                                                                                 TOTAL: 30

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
543763895         Chadwick John Watson
543764105         Vincent Baldwin
543764108         Waste Management
543764094*        United States Treasury,    Internal Revenue Service,    Kansas City MO 64999-0202
543763883      ##+Brooking Industries, Inc,    5054 N Hiatus Rd,    Sunrise FL 33351-8017
543763887      ##+Capitol Coffee Systems,    1000 Investment Blvd,    Apex NC 27502-1964
543763893       ##Central Financial Control,    PO Box 66044,    Anaheim CA 92816-6044
543763912      ##+Dana Public Safety,    5221 West Market Street,    Greensboro NC 27409-2629
543763957      ##+GSA Proposal.com,    1675 N Limestone St,    Springfield OH 45503-2678
543763972      ##+Johnsons Marine,    814 Houser Street,    Orangeburg SC 29115-6325
543763981      ##+Lighting X Products,    3301-D Woodpark Blvd,    Charlotte NC 28206-4206
543763982      ##+Lightning X Products,    3460 Shady Cove Court,    Belmont NC 28012-9581
543763983      ##+Low Voltage Professionals,    2154 N Center Street,    Suite 407,
                   North Charleston SC 29406-4051
        Case 19-06367-dd              Doc 6     Filed 12/06/19 Entered 12/07/19 00:31:54                           Desc Imaged
                                               Certificate of Notice Page 6 of 6


District/off: 0420-2                  User: admin                        Page 5 of 5                          Date Rcvd: Dec 04, 2019
                                      Form ID: b309c                     Total Noticed: 255


             ***** BYPASSED RECIPIENTS (continued) *****
543764015      ##+Phazzer Electronics,    808 N. Hoagland Blvd.,    Kissimmee FL 34741-4518
543764038      ##+Rontan North America,    7859 NW 46th Street,    Unit 5-B,    Miami FL 33166-5470
543764061      ##+Southstar Capital,    830 Lowcountry Blvd,    Suite 201,    Mount Pleasant SC 29464-3097
543764064      ##+Stalker Radar,   2609 Technology Dr.,    Plano TX 75074-7467
543764098      ##+Vapor Apparel,   2120 Noisette Blvd.,    Suite 109,    North Charleston SC 29405-2052
543764115      ##+Wholesale Industrial Electrical,    515 East Bay St,     Charleston SC 29403-6394
543764121      ##+Wynit Distributing,    5801 East Taft Road,    N. Syracuse NY 13212-3291
                                                                                                TOTALS: 3, * 1, ## 16

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 06, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
